GOLDTHWAITB, J. —
In the present case, the controversy, by the agreement of counsel, is confined to the slave Ann, it being admitted that all the other slaves sued for have been received by Traun under a former recovery ; and the sole question as to Ann arises upon the action of the court below upon the eighth plea and the replications to it. This plea sets forth the entire record in a former action, brought by the appellant against the appellee, for certain slaves, one of which is described in the writ and declaration as “a slave named Ann.” The judgment entry recites the appearance of the parties, — that a jury came, <fcc., “who upon their oaths do say they find for the plaintiffs, and assess the value of the slaves sued for as follows, to wit,” — setting forth all of the slaves sued for, and their separate values, except Ann, as to whom nothing is said, and assessing a sum certain as damages for the detention of the slaves ; and then follows the judgment of the court, “ that the plaintiff recover of the defendant the said slaves, to-wit’h — Betting out the names of all of them except Ann, “ or their separate values as assessed, and also damages,” <fcc. The plea then avers, that said judgment has not been reversed or set aside, and that the same has been fully satisfied by the defendant; and also avers that the slave Ann, named in the complaint of the plaintiff, is the identical slave of that name which the former action was brought to recover, and that in relation to her, the judgment and proceedings, as set out in the plea, are a valid and binding adjudication.
It is clear this plea was defective ; for, if it be conceded that the former suit was an adjudication upon the title of the slave in question in favor of the plaintiff, still its only effect would be, to settle the rights as between the parties up to the rendition of the judgment in that guit. It could not settle *319any question subsequent to that period, and could not, therefore, prevent the plaintiff from recovering, upon a title acquired after the judgment; so that, in fact, the plea amounted to nothing more, in effect, than that the title to the slave was in the defendant at a clay certain before the commencement of the suit; and, as this would be no answer to the declaration, the demurrer to this plea should have been sustained.
But as the plea could be amended, or the record of the former proceedings given in evidence without being pleaded, it is proper to ascertain the effect of these proceedings upon the slave in controversy, with a view to the direction of the case upon another trial.
The rule is established, that judgments are final and conclusive between the parties, when rendered on a verdict on the merits, not only as to the facts actually litigated and decided, but that they are equally conclusive upon all the facts that were necessarily involved in the issue. — Cummings v. McGehee, 9 Port. 349; Greenl. Ev. §§ 522, 528; 3 Cowen & Hill’s Notes to Phil. Ev. 830. The record of the former suit shows, that it was brought to recover the slave in controversy, and the character of the action was such as to put the title of the plaintiff to her directly in issue; and the real question is, whether, under such circumstances, we are to construe the judgment entry as a judgment in favor of the plaintiff, or the defendant, as to the slave Ann. The court moulds its own judgments; and looking to the general course of practice which has prevailed in this State, we must regard the judgment as being in favor of the defendant for the slave referred to. In trials of the right of property, where a portion only of the property has been found subject, the usual course has been to enter up judgment for that portion only; and at a very early day we held, that in such a case, a verdict that part of the property levied on was liable to the execution, was equivalent to finding the residue not liable. — Lewis v. Lewis, Minor’s Rep. 99. So, in an action of debt counting on several distinct debts, we apprehend that a judgment for one of the debts declared on would operate as a judgment in favor of the defendant for the other debts; and,1?if we are correct in this, we ean see no reason why the same rule should not apply to the action of detinue, which is nothing *320but debt in the detinet. Again ; the judgment in the present case is not in favor of the plaintiff for the slave Ann ; it is altogether silent as to her, and no execution could issue upon it so far as she is concerned ; and as the judgment, in this respect, is not for the plaintiff, we must, in the present inquiry, hold it as being in favor of the defendant as to this slave, for the reason we have before assigned, that it is a judgment upon an issue which necessarily involved the right of the plaintiff to the slave, and is not a judgment in his favor upon that right. Whether the action of the court in rendering the judgment was correct, or whether the verdict in the case was broad enough to cover the issues presented, and to authorize the court to render any judgment, are questions which do not arise upon the present record. Our decision only determines the effect of the proceedings as they are set out in the plea, with reference to the case in the position it now occupies.
For the error of the court below in overruling the demurrer to the eighth plea, the judgment gis reversed, and the eause remanded.